BARFIELD, Judge.
The sole issue raised by appellant in his initial brief is that the trial court erred in retaining jurisdiction over one-half of each of his sentences. Thereafter, appellee moved this court to relinquish jurisdiction to the trial court so that it “may then reduce the retention of its jurisdiction to one-third of Appellant’s cumulative sentence.”
We elect to construe appellee’s motion for relinquishment of jurisdiction as a confession of error, see Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987). Accordingly, appellant’s sentence is vacated and this cause is remanded for resentencing.
MILLS and BOOTH, JJ., concur.